Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

Funaki et al (US 6133607 A), LIN et al (US 20140008723 A1) and TOKURA et al (US 20120119318 A1) are hereby cited as the closest prior arts.
However, none of the above prior arts alone or in combination with other arts teaches a bipolar transistor, comprising: “a split collector region in the substrate, the split collector region comprising: a highly doped central region having the first dopant type; and a lightly doped peripheral region having a second dopant type, opposite the first dopant type, wherein the lightly doped peripheral region surrounds the highly doped central region, a dopant concentration of the lightly doped peripheral region ranges from about 5x 1012 ions/cm3 to about 5x 1013 ions/cm3, and the lightly doped peripheral region has a same maximum depth as the highly doped central region” in combination with other limitations in the claims 1, 7 and 20. Thus, the Applicant’s claims are determined to be novel and non-obvious.


For these reasons, independent claims 1, 7 and 20 are allowed.
Claims 2-6 and 8-19 would be allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        09/11/2021